DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Claims 2, 5-8, 10 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 2, 5-7, 10 and 15, the limitations "preferably" and “such as for example” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Specifically, under a broadest reasonable interpretation, the limitation “the lane course is determined as a fused lane course” wherein the fused lane course can come from a single lane data, i.e. “from the first lane data, the second lane data, the third lane data and/or the fourth lane data” such that the limitations are indefinite since a fused lane course requires at least two lane data for fusion. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

s 3 and 10-12 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
With respect to claims 10-12, claim 11 depends from claim 9, but claim 9 only requires one of the first-fourth lane data to be weighted. Claim 11 only further limits the first or second weight, such that under a BRI, claim 11 does not further limit claim 9. Claim 12 only further limits the third or fourth weight, such that under a BRI, claim 12 does not further limit claim 9. Under a BRI claim 10 only requires further limiting one of the first-fourth weights, which may correspond to a non-required weight recited in claim 9, such that under a BRI, claim 10 does not further limit claim 9.
Similarly claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  As noted below in the claim interpretation section, under a broadest reasonable interpretation, the limitation “depending on the availability of the lane data, one, two, three or all of the first lane data, the second lane data, the third lane data and the fourth lane data are taken into account in order to determine the lane course” is not a required patentable claim limitation. In addition, this limitation is connected with “and/or the determined lane course is used as a target trajectory for automatic transverse guidance of the following vehicle (10A).” such that “the determined lane course is used as a target trajectory for automatic transverse guidance of the following vehicle (10A).” is also not a required claim limitation because under a BRI, “or” indicates it is an optional limitation. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Interpretation and Contingent Limitations
Claim 3 is a method claim which contains the following conditional limitation:
“depending on the availability of the lane data, one, two, three or all of the first lane data, the second lane data, the third lane data and the fourth lane data are taken into account in order to determine the lane course”

With respect to conditional limitations in process claims, MPEP 2111.04 guides
The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim 

As claim 3 is a process claims, Ex Parte Schulhauser applies. See MPEP 2111.04, II “contingent claims” ("[i]f the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed . . . [t]herefore "[t]he Examiner did not need to present evidence of the obviousness of the [ ] method steps of claim 1 that are not required to be performed under a broadest reasonable interpretation of the claim (e.g., instances in which the electrocardiac signal data is not within the threshold electrocardiac criteria such that the condition precedent for the determining step and the remaining steps of claim 1 has not been met);").  
For example, the claim language indicates if first lane data is available, then take it into account first lane data in order to determine lane course, if second lane data is available, then take it into account second lane data in order to determine lane course and so on with the third and fourth lane data. However, the claim does not require that the contingency actually occurs, i.e., that any of the first-fourth lane data is “available” such that the contingent limitation “one, two, three or all of the first lane data, the second lane data, the third lane data and the fourth lane data are taken into account in order to determine the lane course” is not a required method step. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1- 15 are rejected under 35 U.S.C. 103 as being unpatentable over International Patent Application Publication WO 2017148516 to Karlsson et al. (Karl) in view of U.S. Patent Application Publication No. 2020/0241563 to Van der Knaap (Knaap)
	With respect to claim 1, Karl discloses a method for the automatic transverse guidance of a following vehicle in a vehicle platoon (page 2 lines 8-19 “autonomous vehicle being guided by a pilot vehicle in such a manner that the autonomous vehicle follows the pilot vehicle. . . lead vehicle . . . following vehicle”); page 3 line 1 - page 4 line 4 “two vehicle convoy . . . wirelessly detect the movements of the pilot vehicle and drive in response to the detected movements for following a path of the pilot vehicle”; and page 13 line 31 - page 14 line 5), comprising: 
determining first lane data from map information and position information of the following vehicle;
(page 16 line 18 - page 17 line 10 “GPS comprises a transceiver operable to provide information regarding the position of the autonomous truck 100 with respect to the Earth . . . navigation/pathing system could be configured to determine a driving path for the truck 100. The navigation/pathing system may additionally update the driving path dynamically while the truck 100 is in operation. In some embodiments, the navigation/pathing system could incorporate data from the GPS, and known maps so as to determine the driving path for truck 100”; p. 18, ll. 5-10 “data storage 114 may store data such as roadway maps, path information”; wherein “first and second geographic regions are defined on a digital map” and the defined first and second geographic regions include lane data, i.e., p. 14, ll. 20-22 “Fig. 3 is a schematic view of two first geographic regions 10, 10' defined as "secured for a first type of autonomy" and a second geographic region 20 defined as "not secured for the first type of autonomy", Fig. 3, both 10 and 10’ defined by lane data)

(page 18, lines 22 – 32 “the camera could capture a plurality of images that could represent information about a state of an environment of the vehicle 100 operating in an autonomous mode. The state of the environment could include parameters of the road on which the vehicle is operating . . . or other features based on the plurality of images of a roadway . . . determine specific road parameters. Further, the radar unit may also provide information about the surroundings of the vehicle”)
determining third lane data from object tracking detection of one or more vehicles, driving in front of the following vehicle, of the vehicle platoon; 
(page 13 line 31 - page 14 line 5 “The autonomous truck 1 00 comprises means for detecting a movement of the pilot car (such as the radar and/or camera) and corresponding to the detected movement drive the autonomous truck 100 behind the pilot car 200. More specifically, said detection means is adapted for detecting an orientation or direction of the pilot car and/or a distance between the autonomous truck 100 and the pilot car 200”; p. 6, ll. 20-28 “(the autonomous vehicle) reads the distance and orientation of the lead vehicle (the pilot vehicle) with frequent sampling. The sample information can then be gathered and then describe the path the lead vehicle has followed. The follower can then drive the same path with a defined gap or headway”)
receiving fourth lane data from a detection of lane markings by a lead vehicle of the vehicle platoon; 
(p. 7, ll. 1-19 “According to a further example, the lead vehicle can communicate references and its positioning towards the references. For example can the lead vehicle communicate the lateral distance it has to a lane marking and the follower can position itself likewise and follow the lead vehicle with an onboard sensor e.g. radar. If references are used for triangulation also longitudinal distance to the leader can be estimated in the same manner”) 
determining a lane course1 on the basis of the first lane data, the second lane data, the third lane data and/or the fourth lane data; and 
sensor fusion algorithm, a computer vision system, a navigation/pathing system, and an obstacle avoidance system . . . steering unit could represent any combination of mechanisms that may be operable to adjust the heading of vehicle 100 . . . navigation/ pathing system could incorporate data from GPS and known maps so as to determine the driving path”)
providing transverse guidance of the following vehicle (10A) on the basis of the determined lane course. 
(page 3 line 25 - page 4 line 4 and page 16 line 34 – page 17 line 4)
(Page 16 l. 20 - page 17 l. 10 “sensor fusion algorithm, a computer vision system, a navigation/pathing system, and an obstacle avoidance system . . . steering unit could represent any combination of mechanisms that may be operable to adjust the heading of vehicle 100 . . . navigation/ pathing system could incorporate data from GPS and known maps so as to determine the driving path”)
Although Karl fails to overtly disclose determining second lane data from a detection of lane markings by the following vehicle, Karl at least suggests this since Karl discloses detecting the surrounding environment including “road parameters” sufficient for autonomous driving, which would in all likelihood include detection of lane markings since detection of lane markings are required for full autonomous driving. 
Knaap, from the same field of endeavor, also discloses automatic transverse guidance of a following vehicle in a vehicle platoon (abstract “guiding a motor vehicle on the basis of image data when autonomously driving the motor vehicle in platooning formation following a leading vehicle, by a steering controller coupled to a steering system . . . controlling, by the steering controller, the vehicle's lateral distance relative to a first lane side, said steering controller receiving inputs from a first lane side detector mounted on a first front side location of the vehicle, and from a second lane side detector mounted on a second front side”; ¶ 9) 
wherein guidance includes determining second lane data from a detection of lane markings by the following vehicle 

and combining multiple lane data including the second lane data from a detection of lane markings to provide transverse guidance of the following vehicle on the basis of the determined lane course.
(¶10; ¶18 “This information is used to calculate set points as input for the actual active steering system that (vertically) rotates the wheels on the road in order to follow the desired (vehicle following) path of the vehicle”; ¶ 19 “measure an interdistance between the truck and leading vehicle, from a radar, lidar, stereo camera image or combinations thereof, optionally in addition to feed forward control circuitry of control inputs received via signal lines from the leading vehicle”; ¶20 “A lateral controller has program logic to control the steering system of the truck, to regulate a set lateral interdistance between the truck and a lane or road side marking. The lateral controller program logic may comprise feedback control circuitry, that is based on sensor inputs that measure an lateral interdistance between the truck and a lane or road side marking, from a radar, lidar, stereo camera image or combinations thereof, optionally in addition to feed forward control circuitry of control inputs received via signal lines from the leading vehicle lateral and headway control are combined in a single control system”; ¶25 “motor vehicle can be guided on the basis of image data obtained from the camera 10, when autonomously driving the motor vehicle in platooning formation following a leading vehicle . . . provides a headway control of which the performance may be improved by fusing the camera signal with the signals coming from an additional forward looking radar and or laser scanner system. Also vehicle-to-vehicle communication of acceleration and deceleration signals from predecessor to following vehicle may play an important role in this respect”; ¶27 “Thus simultaneous measurement of the relative position of the current lane relative to the own vehicle is possible, as well as the relative position and heading of the preceding trailer relative to this lane . . . steering controller to provide a lateral control of the vehicle 100 based on a damping function further explained in FIG. 4, in order to control a lateral distance of the vehicle relative to detected lane sides. Using simultaneous measurements from a stereo image derived from said opposed lane side detectors, the response of the vehicle during lane changes can be damped based on the position of the lane, preventing the following vehicles in the platoon from overshooting the desired position in the new lane, which would occur when solely following the preceding vehicle”; ¶ 30-32 “steering controller's instructions i.e. according to a path that keeps the reference point substantially constant relative to the vehicle 100′. For this purpose reference point P on the back of the truck-trailer is most relevant. In case of lateral (dynamic) disturbances however, related to tail-swing at lane changes, reference point Q a virtual point attached to the road is mainly used for computation of the needed road hook stabilizating damping forces in addition the basic vehicle following control strategy . . . reference point may be calculated or validated, e.g. by Kalman type filtering, from other sensors, e.g. in areas where the scanner cannot look. E.g. the reference position can be further measured by conventional means, e.g. on-board parking sensors, ABS encoders and accelerators. These additional sensors can also be used to optimize the driver interaction; e.g. by smoothen the accelerations or steering action according to preset constraints”; ¶ 33 “The look ahead point Q, that is calculated virtually midway of the leading trailer is used for lateral road hook control error minimization, in addition to the lane side detection.”; ¶34 “perception concept allows simultaneous measurement of the relative position of the current lane w.r.t. the own vehicle, as well as the relative position and heading of the preceding trailer w.r.t. this lane. Using these simultaneous measurements, the response of the vehicle during lane changes can be damped based on the position of the lane, preventing which would occur when solely following the preceding vehicle . . . scalable weight function for a feed back/feed forward loop is illustrated to render the damping function as shown in FIG. 4B. This weight function can control multiple objectives for lateral control in platoons wherein the steering controller arbitrates, in non-straight steering courses, between the lateral distance and the reference value. A first objective may be that the following vehicle remains within the same lane as the leading vehicle based on lane side detection. A second objective may be that the following vehicle follows the leading vehicle to e.g. an adjacent lane when a lane change is performed, based on the calculated look ahead point. The weight function is designed to arbitrate and smoothly balance between the different use cases”; ¶ 38 “ADAS functions are combined into one system and fused together in a so-called “central ADAS domain controller”; ¶40 “said weight function arbitrates to unique lane side control . . . arbitration may include steering control by the steering”; ¶ 41 “the combination of the above described five camera sensors . . . with GPS units, a vehicle-to-vehicle WiFi-p based communication system . . . signals coming from this small radar systems are to be fused with the signals from the camera to enhance the reliability and accuracy of the detected objects. In an embodiment, a radar detector may be mounted on a vehicles side location, arranged to detect a passing vehicle in a lane annexed to the vehicle. The steering controller may thus arbitrate between the lateral controller, the reference value, and a detector signal from the radar detector”)
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of effective filing to implement the determining second lane data from a detection of lane markings by the following vehicle as well as combining said second lane data via, for example, a kalman filter weighting process, with other lane data as taught by Knaap, in the system of Karl in order to reduce overshoot and undershoot steering errors that would otherwise occur without implementing the second lane data into transverse guidance based on weighted lane data (i.e., Knapp ¶10 “the steering controller controls the steering system based on a damped lateral distance control of the vehicle detected by said lane side detectors, relative to any of first and second lane sides. Accordingly the damping function is targeting for stable vehicle ego-motion behaviour during lane changes and/or lateral displacement or yaw disturbances in the vehicle following platooning system Accordingly, (under- and overshoot) steering errors can be prevented to propagate from a leading vehicle through the platoon”; ¶25 “provides a headway control of which the performance may be improved by fusing the camera signal with the signals coming from an additional forward looking radar and or laser scanner system. Also vehicle-to-vehicle communication of acceleration and deceleration signals from predecessor to following vehicle may play an important role in this respect”; ¶27 “preventing the following vehicles in the platoon from overshooting the desired position in the new lane, which would occur when solely following the preceding vehicle”). 
 
With respect to claim 2, Karl in view of Knaap disclose the method according to claim 1, wherein: 
the first lane data are determined as a mathematical model in the form of a first lane course hypothesis, preferably in the form of a mathematical polynomial and/or of a clothoid model;
 and/or the second lane data are determined as a mathematical model in the form of a second lane course hypothesis, preferably in the form of a mathematical polynomial and/or of a clothoid model;
and/or the third lane data are determined as a mathematical model in the form of a third lane course hypothesis, preferably in the form of a mathematical polynomial and/or of a clothoid model; 
and/or the fourth lane data are determined as a mathematical model in the form of a fourth lane course hypothesis, preferably in the form of a mathematical polynomial and/or of a clothoid model; 
and/or the lane course is determined as a mathematical model in the form of a lane course hypothesis, preferably in the form of a mathematical polynomial and/or of a clothoid model. 
(Knapp, FIG. 4B “lateral output = f(α) * Roadhook output + (1- f(α)) *vehicle following output”; ¶28 “Using simultaneous measurements from a stereo image derived from said opposed lane side detectors, the response of the vehicle during lane changes can be damped based on the position of the lane”; ¶29 “By using virtual point Q, roadhook control can thus be optimized aiming for a stable, but agile yaw motion vehicle behaviour by detecting or calculating a further lateral distance from the observed freely visible lane side markers left and right of the leading vehicle relative to Q. This further lateral distance in front of the of the following vehicle relative to a lane or road side marking can be fed back to the lateral controller 400 (indicated by the damper in FIG. 4A)”; ¶34 “scalable weight function for a feed back/feed forward loop is illustrated to render the damping function as shown in FIG. 4B. This weight function can control multiple objectives for lateral control in platoons wherein the steering controller arbitrates, in non-straight steering 

With respect to claim 3, Karl in view of Knaap disclose 
depending on the availability of the lane data, one, two, three or all of the first lane data, the second lane data, the third lane data and the fourth lane data are taken into account in order to determine the lane course; 
and/or the determined lane course is used as a target trajectory for automatic transverse guidance of the following vehicle (10A)
(Knapp, ¶10 “the damping function is targeting for stable vehicle ego-motion behaviour during lane changes and/or lateral displacement or yaw disturbances in the vehicle following platooning system Accordingly, (under- and overshoot) steering errors can be prevented to propagate from a leading vehicle through the platoon”; ¶ 34 “scalable weight function for a feed back/feed forward loop is illustrated to render the damping function as shown in FIG. 4B. This weight function can control multiple objectives for lateral control in platoons wherein the steering controller arbitrates, in non-straight steering courses, between the lateral distance and the reference value”; claim 6 “said steering controller arbitrates, in non-

With respect to claim 4, Karl in view of Knaap disclose determining the first lane data comprises: 
locating the following vehicle on a map by way of: 
a satellite-assisted position determination system 
and/or of a navigation system of the following vehicle; 
and/or determining a traffic lane of the following vehicle 
and/or a position of the following vehicle in the traffic lane from the map information and the position information of the following vehicle. 
(Karl, page 16 line 18 - page 17 line 10 “GPS comprises a transceiver operable to provide information regarding the position of the autonomous truck 100 with respect to the Earth . . . navigation/pathing system could be configured to determine a driving path for the truck 100. The navigation/pathing system may additionally update the driving path dynamically while the truck 100 is in operation. In some embodiments, the navigation/pathing system could incorporate data from the GPS, and known maps so as to determine the driving path for truck 100”; p. 18, ll. 5-10 “data storage 114 may store data such as roadway maps, path information”; wherein “first and second geographic regions are defined on a digital map” and the defined first and second geographic regions include lane data, i.e., p. 14, ll. 20-22 “Fig. 3 is a schematic view of two first geographic regions 10, 10' defined as "secured for a first type of autonomy" and a second geographic region 20 defined as "not secured for the first type of autonomy", Fig. 3, both 10 and 10’ defined by lane data)
(Knaap, ¶26 “identifying the vehicle's current position relative to a lane side 250 by a lane side detector 20 mounted on a vehicles first front side location, preferably on the vehicles side mirror. A further lane side detector 20′ is mounted on the vehicles second front side location opposing said vehicles first front side location, relative to the vehicles length axis. The lane side detectors 20, 20′ provide a reference 

With respect to claim 5, Karl in view of Knaap disclose determining the second lane data comprises:
detecting lane markings and/or unmarked road boundaries by way of a camera-assisted lane marking detection system of the following vehicle; 
and/or applying image recognition in order to recognize lane markings and/or unmarked road boundaries on one or more recordings, captured by a lane marking detection system of the following vehicle, of preferably upcoming surroundings of the following vehicle. 
(Knaap, ¶10 “the steering controller controls the steering system based on a damped lateral distance control of the vehicle detected by said lane side detectors, relative to any of first and second lane sides. Accordingly the damping function is targeting for stable vehicle ego-motion behaviour during lane changes and/or lateral displacement or yaw disturbances in the vehicle following platooning system Accordingly, (under- and overshoot) steering errors can be prevented to propagate from a leading vehicle through the platoon”; ¶26 “a lane side detector is provided, which can be e.g. camera or laser based. Consequently the motor vehicle 100 is driven in platooning formation following a leading vehicle 100 . . . identifying the vehicle's current position relative to a lane side 250 by a lane side detector 20 mounted on a vehicles first front side location, preferably on the vehicles side mirror. A further lane side detector 20′ is mounted on the vehicles second front side location opposing said vehicles first front side location, relative to the vehicles length axis. The lane side detectors 20, 20′ provide a reference lateral distance value to the steering controller relative to an observed first and/or second lane side”; ¶27-29; ¶40 “area A4 is 

With respect to claim 6, Karl in view of Knaap disclose determining the third lane data comprises:
performing object tracking detection by way of object recognition of a preferably sensor-fused, camera-assisted, lidar-assisted, radar-assisted and/or satellite position determination-assisted object tracking detection system of the following vehicle; 
and/or determining a previous and/or future estimated trajectory of the one or more vehicles driving in front; 
and/or detecting a transverse movement 
and/or a change of direction indication from the one or more vehicles driving in front. 
(Karl, page 13 line 31 - page 14 line 5 “The autonomous truck 100 comprises means for detecting a movement of the pilot car (such as the radar and/or camera) and corresponding to the detected movement drive the autonomous truck 100 behind the pilot car 200. More specifically, said detection means is adapted for detecting an orientation or direction of the pilot car and/or a distance between the autonomous truck 100 and the pilot car 200”; p. 6, ll. 20-28 “(the autonomous vehicle) reads the distance and orientation of the lead vehicle (the pilot vehicle) with frequent sampling. The sample information can then be gathered and then describe the path the lead vehicle has followed. The follower can then drive the same path with a defined gap or headway”; FIG. 9 satellites 400 in communication with various convoy vehicles; p. 22, ll. 1-15 “traffic system comprises a Global Positioning System comprising a plurality of satellites 400 . . . determining the location and possibly direction of the pilot vehicles checking availability for guiding an autonomous vehicle”)
(Karl, p. 3, l. 33 –p. 4, l. 5 “autonomous vehicle comprises a system for sensing the environment of the vehicle (such as radar or camera) . . . control unit operably connected to the sensing system, the steering system, the powering system and braking system for driving the autonomous vehicle in response to the sensed environment. Further, the autonomous vehicle may comprise a system for navigating the vehicle with functions such as planning a driving route”)


With respect to claim 7, Karl in view of Knaap disclose wherein determining the fourth lane data comprises:
detecting lane markings and/or unmarked road boundaries by way of a camera-assisted lane marking detection system of the lead vehicle; 
and/or applying image recognition in order to recognize lane markings 
and/or unmarked road boundaries on one or more recordings, captured by a lane marking detection system of the lead vehicle, of preferably upcoming surroundings of the lead vehicle. 
(Karl, p. 7, ll. 1-19 “According to a further example, the lead vehicle can communicate references and its positioning towards the references. For example can the lead vehicle communicate the lateral distance it has to a lane marking and the follower can position itself likewise and follow the lead vehicle with an onboard sensor e.g. radar. If references are used for triangulation also longitudinal distance to the leader can be estimated in the same manner”) 
(Knaap, ¶19-20 “optionally in addition to feed forward control circuitry of control inputs received via signal lines from the leading vehicle”; FIG. 5; ¶41 “integration of radar circuits (either short-, mid- and/or long range) covering one or more of the vision areas A1 to A5 are considered as useful cost and 

With respect to claim 8, Karl in view of Knaap disclose
the lane course is determined as a fused lane course from the first lane data, the second lane data, the third lane data and/or the fourth lane data. 
(Karl, Page 16 l. 20 - page 17 l. 10 “sensor system 104 . . . GPS, radar . . . LIDAR . . . camera . . . transceiver operable to provide information regarding the position of the autonomous truck 100 . . . control system 106 . . . sensor fusion algorithm, a computer vision system, a navigation/pathing system, and an obstacle avoidance system . . . steering unit could represent any combination of mechanisms that may be operable to adjust the heading of vehicle 100 . . . navigation/ pathing system could incorporate data from GPS and known maps so as to determine the driving path”)
(Knapp, ¶20 “A lateral controller has program logic to control the steering system of the truck, to regulate a set lateral interdistance between the truck and a lane or road side marking. The lateral controller program logic may comprise feedback control circuitry, that is based on sensor inputs that measure an lateral interdistance between the truck and a lane or road side marking, from a radar, lidar, stereo camera image or combinations thereof, optionally in addition to feed forward control circuitry of control inputs received via signal lines from the leading vehicle . . . lateral and headway control are combined in a single control system”; ¶25 “motor vehicle can be guided on the basis of image data obtained from the camera 10, when autonomously driving the motor vehicle in platooning formation following a leading vehicle . . . provides a headway control of which the performance may be improved by fusing the camera signal with the signals coming from an additional forward looking radar and or laser scanner system. Also vehicle-to-vehicle communication of acceleration and deceleration signals from predecessor to following vehicle may play an important role in this respect”; ¶27 “Thus simultaneous measurement of the relative position of the current lane relative to the own vehicle is possible, as well as the relative position and heading of the preceding trailer relative to this lane . . . steering controller to provide a lateral control of the vehicle 100 based on a damping function further explained in FIG. 4, in order to control a lateral distance of the vehicle relative to detected lane sides. Using simultaneous reference point may be calculated or validated, e.g. by Kalman type filtering, from other sensors, e.g. in areas where the scanner cannot look. E.g. the reference position can be further measured by conventional means, e.g. on-board parking sensors, ABS encoders and accelerators. These additional sensors can also be used to optimize the driver interaction; e.g. by smoothen the accelerations or steering action according to preset constraints”; ¶ 33 “The look ahead point Q, that is calculated virtually midway of the leading trailer is used for lateral road hook control error minimization, in addition to the lane side detection.”; ¶34 “perception concept allows simultaneous measurement of the relative position of the current lane w.r.t. the own vehicle, as well as the relative position and heading of the preceding trailer w.r.t. this lane. Using these simultaneous measurements, the response of the vehicle during lane changes can be damped based on the position of the lane, preventing the following vehicles in the platoon from overshooting the desired position in the new lane, which would occur when solely following the preceding vehicle . . . scalable weight function for a feed back/feed forward loop is illustrated to render the damping function as shown in FIG. 4B. This weight function can control multiple objectives for lateral control in platoons wherein the steering controller arbitrates, in non-straight steering courses, between the lateral distance and the reference value. A first objective may be that the following vehicle remains within the same lane as the leading vehicle based on lane side detection. A second objective may be that the following vehicle follows the leading vehicle to e.g. an adjacent lane when a lane change is performed, based on the calculated look ahead point. The weight function is designed to arbitrate and smoothly balance between the different use cases”; ¶ 38 “ADAS functions are combined into one system and fused together in a so-called “central ADAS domain 
With respect to claim 9, Karl in view of Knaap disclose
the first lane data, the second lane data, the third lane data and/or the fourth lane data are each weighted with a weight in order to determine the lane course, 
and/or a first weight for the first lane data, a second weight for the second lane data, a third weight for the third lane data and/or a fourth weight for the fourth lane data is changeable or unchangeable. 
(Knapp, ¶ 30-32 “steering controller's instructions i.e. according to a path that keeps the reference point substantially constant relative to the vehicle 100′. For this purpose reference point P on the back of the truck-trailer is most relevant. In case of lateral (dynamic) disturbances however, related to tail-swing at lane changes, reference point Q a virtual point attached to the road is mainly used for computation of the needed road hook stabilizating damping forces in addition the basic vehicle following control strategy . . . reference point may be calculated or validated, e.g. by Kalman type filtering, from other sensors, e.g. in areas where the scanner cannot look. E.g. the reference position can be further measured by conventional means, e.g. on-board parking sensors, ABS encoders and accelerators. These additional sensors can also be used to optimize the driver interaction; e.g. by smoothen the accelerations or steering action according to preset constraints”; ¶ 33 “The look ahead point Q, that is calculated virtually midway of the leading trailer is used for lateral road hook control error minimization, in addition to the lane side detection.”; ¶34 “perception concept allows simultaneous measurement of the relative position of the current lane w.r.t. the own vehicle, as well as the relative position and heading of the preceding trailer w.r.t. this lane. Using these simultaneous measurements, the response of the vehicle during lane which would occur when solely following the preceding vehicle . . . scalable weight function for a feed back/feed forward loop is illustrated to render the damping function as shown in FIG. 4B. This weight function can control multiple objectives for lateral control in platoons wherein the steering controller arbitrates, in non-straight steering courses, between the lateral distance and the reference value. A first objective may be that the following vehicle remains within the same lane as the leading vehicle based on lane side detection. A second objective may be that the following vehicle follows the leading vehicle to e.g. an adjacent lane when a lane change is performed, based on the calculated look ahead point. The weight function is designed to arbitrate and smoothly balance between the different use cases”; ¶ 38 “ADAS functions are combined into one system and fused together in a so-called “central ADAS domain controller”; ¶40 “said weight function arbitrates to unique lane side control . . . arbitration may include steering control by the steering”; ¶ 41 “the combination of the above described five camera sensors . . . with GPS units, a vehicle-to-vehicle WiFi-p based communication system . . . signals coming from this small radar systems are to be fused with the signals from the camera to enhance the reliability and accuracy of the detected objects. In an embodiment, a radar detector may be mounted on a vehicles side location, arranged to detect a passing vehicle in a lane annexed to the vehicle. The steering controller may thus arbitrate between the lateral controller, the reference value, and a detector signal from the radar detector”)
(Knapp, FIG. 4B “lateral output = f(α) * Roadhook output + (1- f(α)) *vehicle following output”; ¶28 “Using simultaneous measurements from a stereo image derived from said opposed lane side detectors, the response of the vehicle during lane changes can be damped based on the position of the lane”; ¶29 “By using virtual point Q, roadhook control can thus be optimized aiming for a stable, but agile yaw motion vehicle behaviour by detecting or calculating a further lateral distance from the observed freely visible lane side markers left and right of the leading vehicle relative to Q. This further lateral distance in front of the of the following vehicle relative to a lane or road side marking can be fed back to the lateral controller 400 (indicated by the damper in FIG. 4A)”

With respect to claim 10, Karl in view of Knaap disclose
and/or the fourth weight is determined by covariance matrices of the filters that are respectively used in order to determine the respective lane data, such as for example Kalman filters; 
and/or the first weight, the second weight, the third weight and/or the fourth weight is determined on the basis of a determined quality of the respective determination of the first lane data, of the second lane data, of the third lane data and/or of the fourth lane data. 
(Knapp, ¶ 30-32 “steering controller's instructions i.e. according to a path that keeps the reference point substantially constant relative to the vehicle 100′. For this purpose reference point P on the back of the truck-trailer is most relevant. In case of lateral (dynamic) disturbances however, related to tail-swing at lane changes, reference point Q a virtual point attached to the road is mainly used for computation of the needed road hook stabilizating damping forces in addition the basic vehicle following control strategy . . . reference point may be calculated or validated, e.g. by Kalman type filtering, from other sensors, e.g. in areas where the scanner cannot look. E.g. the reference position can be further measured by conventional means, e.g. on-board parking sensors, ABS encoders and accelerators. These additional sensors can also be used to optimize the driver interaction; e.g. by smoothen the accelerations or steering action according to preset constraints”; ¶ 33 “The look ahead point Q, that is calculated virtually midway of the leading trailer is used for lateral road hook control error minimization, in addition to the lane side detection.”; ¶34 “perception concept allows simultaneous measurement of the relative position of the current lane w.r.t. the own vehicle, as well as the relative position and heading of the preceding trailer w.r.t. this lane. Using these simultaneous measurements, the response of the vehicle during lane changes can be damped based on the position of the lane, preventing the following vehicles in the platoon from overshooting the desired position in the new lane, which would occur when solely following the preceding vehicle . . . scalable weight function for a feed back/feed forward loop is illustrated to render the damping function as shown in FIG. 4B. This weight function can control multiple objectives for lateral control in platoons wherein the steering controller arbitrates, in non-straight steering courses, between the lateral distance and the reference value. A first objective may be that the following vehicle remains within the same lane as the leading vehicle based on lane side detection. A second objective may be that the following vehicle follows the leading vehicle to e.g. an adjacent lane when a lane change is performed, weight function is designed to arbitrate and smoothly balance between the different use cases”; ¶ 38 “ADAS functions are combined into one system and fused together in a so-called “central ADAS domain controller”; ¶40 “said weight function arbitrates to unique lane side control . . . arbitration may include steering control by the steering”; ¶ 41 “the combination of the above described five camera sensors . . . with GPS units, a vehicle-to-vehicle WiFi-p based communication system . . . signals coming from this small radar systems are to be fused with the signals from the camera to enhance the reliability and accuracy of the detected objects. In an embodiment, a radar detector may be mounted on a vehicles side location, arranged to detect a passing vehicle in a lane annexed to the vehicle. The steering controller may thus arbitrate between the lateral controller, the reference value, and a detector signal from the radar detector”)
(Knapp, FIG. 4B “lateral output = f(α) * Roadhook output + (1- f(α)) *vehicle following output”; ¶28 “Using simultaneous measurements from a stereo image derived from said opposed lane side detectors, the response of the vehicle during lane changes can be damped based on the position of the lane”; ¶29 “By using virtual point Q, roadhook control can thus be optimized aiming for a stable, but agile yaw motion vehicle behaviour by detecting or calculating a further lateral distance from the observed freely visible lane side markers left and right of the leading vehicle relative to Q. This further lateral distance in front of the of the following vehicle relative to a lane or road side marking can be fed back to the lateral controller 400 (indicated by the damper in FIG. 4A)”
(Knapp, ¶ 41 “combination of the above described five camera sensors according to the description of FIG. 5 (but not specifically drawn for reasons of clarity) with GPS units, a vehicle-to-vehicle WiFi-p based communication system, redundant communication means like LED line-of-sight communication system in case the WiFi-p communication fails (specifically relevant to fulfill the safety requirements of SAE-level 3, 4 and 5 of platooning) and further wireless mobile connectivity means like 4G and 5G in order to provide functional software updates over-the-air and/or connection to other “cloud services” like actual traffic information and specific logistic provider services”; ¶ 3 “challenge for dimensioning these systems, in view of the difficulty of driving at close distance of a trailer combination, that provides challenging requirements for e.g. sensor latency, camera field of view, and sensor signal quality, due to stability and performance requirements for short distance driving”) 

With respect to claim 11, Karl in view of Knaap disclose
the first weight is determined on the basis of 
a number of available satellites, 
of a reported integrity of the determined position data of the following vehicle, 
of an availability of a differential global positioning system and/or of a resolution of the map information; 
and/or the second weight is determined on the basis of: 
a distance between the following vehicle and a vehicle, driving directly in front of the following vehicle, of the vehicle platoon, 
of a size of a field of view, not covered by the vehicle driving directly in front, 
of a lane marking detection system of the following vehicle, 
of a detected length of the lane markings and/or 
of a detected presence of the lane markings. 
(Knapp, ¶ 30-32 “steering controller's instructions i.e. according to a path that keeps the reference point substantially constant relative to the vehicle 100′. For this purpose reference point P on the back of the truck-trailer is most relevant. In case of lateral (dynamic) disturbances however, related to tail-swing at lane changes, reference point Q a virtual point attached to the road is mainly used for computation of the needed road hook stabilizating damping forces in addition the basic vehicle following control strategy . . . reference point may be calculated or validated, e.g. by Kalman type filtering, from other sensors, e.g. in areas where the scanner cannot look. E.g. the reference position can be further measured by conventional means, e.g. on-board parking sensors, ABS encoders and accelerators. These additional sensors can also be used to optimize the driver interaction; e.g. by smoothen the accelerations or steering action according to preset constraints”; ¶ 33 “The look ahead point Q, that is calculated virtually midway of the leading trailer is used for lateral road hook control error minimization, in addition to the lane side detection.”; ¶34 “perception concept allows simultaneous measurement of the relative position of the current lane w.r.t. the own vehicle, as well as the relative position and heading of the preceding trailer w.r.t. this lane. Using these simultaneous measurements, the response of the vehicle during lane which would occur when solely following the preceding vehicle . . . scalable weight function for a feed back/feed forward loop is illustrated to render the damping function as shown in FIG. 4B. This weight function can control multiple objectives for lateral control in platoons wherein the steering controller arbitrates, in non-straight steering courses, between the lateral distance and the reference value. A first objective may be that the following vehicle remains within the same lane as the leading vehicle based on lane side detection. A second objective may be that the following vehicle follows the leading vehicle to e.g. an adjacent lane when a lane change is performed, based on the calculated look ahead point. The weight function is designed to arbitrate and smoothly balance between the different use cases”; ¶ 38 “ADAS functions are combined into one system and fused together in a so-called “central ADAS domain controller”; ¶40 “said weight function arbitrates to unique lane side control . . . arbitration may include steering control by the steering”; ¶ 41 “the combination of the above described five camera sensors . . . with GPS units, a vehicle-to-vehicle WiFi-p based communication system . . . signals coming from this small radar systems are to be fused with the signals from the camera to enhance the reliability and accuracy of the detected objects. In an embodiment, a radar detector may be mounted on a vehicles side location, arranged to detect a passing vehicle in a lane annexed to the vehicle. The steering controller may thus arbitrate between the lateral controller, the reference value, and a detector signal from the radar detector”)
(Knapp, FIG. 4B “lateral output = f(α) * Roadhook output + (1- f(α)) *vehicle following output”; ¶28 “Using simultaneous measurements from a stereo image derived from said opposed lane side detectors, the response of the vehicle during lane changes can be damped based on the position of the lane”; ¶29 “By using virtual point Q, roadhook control can thus be optimized aiming for a stable, but agile yaw motion vehicle behaviour by detecting or calculating a further lateral distance from the observed freely visible lane side markers left and right of the leading vehicle relative to Q. This further lateral distance in front of the of the following vehicle relative to a lane or road side marking can be fed back to the lateral controller 400 (indicated by the damper in FIG. 4A)”
(Knapp, ¶ 41 “combination of the above described five camera sensors according to the description of FIG. 5 (but not specifically drawn for reasons of clarity) with GPS units, a vehicle-to-vehicle WiFi-p based communication system, redundant communication means like LED line-of-sight communication system in case the WiFi-p communication fails (specifically relevant to fulfill the safety requirements of SAE-level 3, 4 and 5 of platooning) and further wireless mobile connectivity means like 4G and 5G in order to provide functional software updates over-the-air and/or connection to other “cloud services” like actual traffic information and specific logistic provider services”; ¶ 3 “challenge for dimensioning these systems, in view of the difficulty of driving at close distance of a trailer combination, that provides challenging requirements for e.g. sensor latency, camera field of view, and sensor signal quality, due to stability and performance requirements for short distance driving”) 

With respect to claim 12, Karl in view of Knaap disclose
the third weight is determined on the basis of 
a number of evaluated systems, 
of a length of a determined previous and/or 
future estimated trajectory of the one or more vehicles driving in front, 
of a number of measurement points and/or 
of a detection of a change of direction signal from the one or more vehicles driving in front; and/or
the fourth weight is determined on the basis of 
a distance between the lead vehicle and a vehicle driving directly in front of the lead vehicle, 
of a size of a field of view, not covered by the vehicle driving directly in front, 
of a lane marking detection system of the lead vehicle, 
of a detected length of the lane markings and/or 
of a detected presence of the lane markings. 
(Knapp, ¶ 30-32 “steering controller's instructions i.e. according to a path that keeps the reference point substantially constant relative to the vehicle 100′. For this purpose reference point P on the back of the truck-trailer is most relevant. In case of lateral (dynamic) disturbances however, related to tail-swing at lane changes, reference point Q a virtual point attached to the road is mainly used for computation of the reference point may be calculated or validated, e.g. by Kalman type filtering, from other sensors, e.g. in areas where the scanner cannot look. E.g. the reference position can be further measured by conventional means, e.g. on-board parking sensors, ABS encoders and accelerators. These additional sensors can also be used to optimize the driver interaction; e.g. by smoothen the accelerations or steering action according to preset constraints”; ¶ 33 “The look ahead point Q, that is calculated virtually midway of the leading trailer is used for lateral road hook control error minimization, in addition to the lane side detection.”; ¶34 “perception concept allows simultaneous measurement of the relative position of the current lane w.r.t. the own vehicle, as well as the relative position and heading of the preceding trailer w.r.t. this lane. Using these simultaneous measurements, the response of the vehicle during lane changes can be damped based on the position of the lane, preventing the following vehicles in the platoon from overshooting the desired position in the new lane, which would occur when solely following the preceding vehicle . . . scalable weight function for a feed back/feed forward loop is illustrated to render the damping function as shown in FIG. 4B. This weight function can control multiple objectives for lateral control in platoons wherein the steering controller arbitrates, in non-straight steering courses, between the lateral distance and the reference value. A first objective may be that the following vehicle remains within the same lane as the leading vehicle based on lane side detection. A second objective may be that the following vehicle follows the leading vehicle to e.g. an adjacent lane when a lane change is performed, based on the calculated look ahead point. The weight function is designed to arbitrate and smoothly balance between the different use cases”; ¶ 38 “ADAS functions are combined into one system and fused together in a so-called “central ADAS domain controller”; ¶40 “said weight function arbitrates to unique lane side control . . . arbitration may include steering control by the steering”; ¶ 41 “the combination of the above described five camera sensors . . . with GPS units, a vehicle-to-vehicle WiFi-p based communication system . . . signals coming from this small radar systems are to be fused with the signals from the camera to enhance the reliability and accuracy of the detected objects. In an embodiment, a radar detector may be mounted on a vehicles side location, arranged to detect a passing vehicle in a lane annexed to the vehicle. The steering controller may thus arbitrate between the lateral controller, the reference value, and a detector signal from the radar detector”)

(Knapp, ¶ 41 “combination of the above described five camera sensors according to the description of FIG. 5 (but not specifically drawn for reasons of clarity) with GPS units, a vehicle-to-vehicle WiFi-p based communication system, redundant communication means like LED line-of-sight communication system in case the WiFi-p communication fails (specifically relevant to fulfill the safety requirements of SAE-level 3, 4 and 5 of platooning) and further wireless mobile connectivity means like 4G and 5G in order to provide functional software updates over-the-air and/or connection to other “cloud services” like actual traffic information and specific logistic provider services”; ¶ 3 “challenge for dimensioning these systems, in view of the difficulty of driving at close distance of a trailer combination, that provides challenging requirements for e.g. sensor latency, camera field of view, and sensor signal quality, due to stability and performance requirements for short distance driving”) 

With respect to claim 13, Karl in view of Knaap disclose applying a coordinate transformation to the fourth lane data that relate to the lead vehicle for comparison with the first, second and third lane data that relate to the following vehicle. 
(Karl, p. 7, ll. 1-19 “According to a further example, the lead vehicle can communicate references and its positioning towards the references. For example can the lead vehicle communicate the lateral distance it has to a lane marking and the follower can position itself likewise and follow the lead vehicle with an onboard sensor e.g. radar. If references are used for triangulation also longitudinal distance to the leader can be estimated in the same manner . . . the lead vehicle can communicate a path (snail trail) in a 
(Knaap, ¶ 31 “reference point may be calculated or validated, e.g. by Kalman type filtering, from other sensors, e.g. in areas where the scanner cannot look. E.g. the reference position can be further measured by conventional means, e.g. on-board parking sensors, ABS encoders and accelerators. These additional sensors can also be used to optimize the driver interaction; e.g. by smoothen the accelerations or steering action according to preset constraints”; ¶18 “calculate set points as input for the actual active steering system that (vertically) rotates the wheels on the road in order to follow the desired (vehicle following) path of the vehicle”; ¶27 “the lane side detection and the reference point calculation can be performed, which improves the reliability and reduces the number of algorithmic processing steps, which may provide latency times at a guaranteed minimum, since the control values for the steering controller are derived from the same source image with all the advantages that this entails to reduce system latency times, critical for reliable and safe platooning applications”; ¶30 “scan data, signifying a set of laser reflections (2D or 3D angle and reflection distance) may be analyzed to identify at least a reference point of the leading trail”; ¶32 “reference point P can subsequently be derived by matching said orthogonal directions with a visibility scenario of the trailer; one of which scenario's is chosen as an optimal scenario for identifying the reference point.”; ¶34 “the following vehicle follows the leading vehicle to e.g. an adjacent lane when a lane change is performed, based on the calculated look ahead point. The weight function is designed to arbitrate and smoothly balance between the different use cases”). 

With respect to claim 14, Karl in view of Knaap disclose the lane course, the first lane data, the second lane data and/or the third lane data are determined by the following vehicle; 
and/or the fourth lane data are determined by the lead vehicle or the following vehicle;
and/or the fourth lane data are transmitted from the lead vehicle to the following vehicle by way of vehicle-to-vehicle communication. 
(Karl, p. 7, ll. 1-19 “According to a further example, the lead vehicle can communicate references and its positioning towards the references. For example can the lead vehicle communicate the lateral distance it has to a lane marking and the follower can position itself likewise and follow the lead vehicle 

With respect to claim 15, Karl in view of Knaap disclose a motor vehicle, preferably a utility vehicle, having a control unit that is designed to execute a method according to claim 1, wherein the motor vehicle furthermore optionally has: 
a navigation system containing the map information; 
and/or a satellite-assisted position determination system for determining a position of the motor vehicle; 
and/or a preferably camera-assisted lane marking detection system for detecting lane markings and/or unmarked road boundaries on a road; 
and/or a preferably camera-assisted, radar-assisted, lidar-assisted and/or satellite position determination-assisted object tracking detection system for the tracking detection of one or more vehicles driving in front; 
and/or a communication interface for vehicle-to-vehicle communication with the lead vehicle.
(Karl, FIG. 9, vehicles 100, 100’, 100”, using satellites 400; p. 5, ll. 30-35 “a navigation system of the autonomous vehicle may comprise the digital map. The position of the autonomous vehicle with regard to the first and second geographic regions may be determined via GPS”; p. 7, ll. 1-19 “According to a further example, the lead vehicle can communicate references and its positioning towards the references. For example can the lead vehicle communicate the lateral distance it has to a lane marking and the follower can position itself likewise and follow the lead vehicle with an onboard sensor e.g. radar. If references are used for triangulation also longitudinal distance to the leader can be estimated in the same manner . . . the lead vehicle can communicate a path (snail trail) in a known coordinate system which the follower can follow either depending on communicated time at each positions on the path or by measured distance to the vehicle ahead”)

Citation of Prior Art
US 20150127189 is cited since it is the US equivalent of reference D1 cited in the EPO rejection (DE 10 20122018256), characterized in the EPO rejection as including:
a method for automatic transverse guidance of a
Follower vehicle in a vehicle platoon (see title), having;
a. Determination of the first lane data from map information and
Position information of the following vehicle (see [0019], "fourth
Coordination information recorded on the basis of digital map material
become");
b. Determining second lane data from an acquisition of van
Lane markings by the following vehicle (see [0019], "Since the third
Coordination information ... lane boundaries include ");
c. Determining third tracking data from an object tracking detection
one or more vehicles in front of the following vehicle of the
Vehicle platoons (see [0009], "second coordination information for
Coordination of the autonomous tracking by means of environment sensors of the
Follower vehicle recorded on the basis of the movements of the lead vehicle
become");
d. Receiving fourth lane data from an acquisition van
Lane markings by a lead vehicle of the vehicle platoon
(see [0023]);
e. Determining a lane course based on the first lane data that
second track data, the third track data and the fourth track data
(see [0024]); and
f. Crossing the following vehicle based on the determined
Track course (see [0024]).
claim 15 is not new (Art. 52 (1) and 54 (1),
(2) EPO), as already disclosed by D1 (see [0030], [0031], [0022]).
To claim 2:
D1 (see [0023] and [0024]) discloses a method wherein the one of the four
Lane data ("coordination information") determined lanes are compared. Such a comparison sets one certain mathematical modeling of tracking hypotheses (lanes), which are determined on the basis of the four coordination pieces of information.
To claims 3-7, 13 and 14:
D1 discloses the subject matter of claim 3 (see [0024]) of claim 4
(see [0019], "fourth coordination information based on digital
Map material ") of claim 5 (see [0042]," Additionally recorded vehicle 3
third party traffic information by means of a stereo camera
Coordination information in the form of lane markings "), des
Claim 6 (see [0024] and [0031]), claim 7 (see [0023]), des
Claim 13 (see [0022]) and Claim 14 (see [0042]).

US 20160292998 is cited since it is the US equivalent of reference D2 cited in the EPO rejection (DE 10 2016204593), characterized in the EPO rejection as including:
a method for automatic transverse guidance of a
Follower vehicle in a vehicle platoon (see [0069]), having;
a. Determination of the first lane data from map information and
Position information of the follower vehicle (see [0042] and [0048]);
b. Determining second lane data from an acquisition of van
Lane markings by the follower vehicle (see [0050]);
c. Determining third tracking data from an object tracking detection
one or more vehicles in front of the following vehicle of the
Vehicle platoons (see [0052]);
d. Receiving fourth lane data from an acquisition van
Lane markings by a lead vehicle of the vehicle platoon
(see [0039]; it should be noted that the recognized
Outdoor situation includes the positions of the lane [0050]);
e. Determining a lane course based on the first lane data that
second track data, the third track data and the fourth track data
(see [0054]); and
f. Crossing the following vehicle based on the determined
Track course (see [0069]).
	D2 also discloses a motor vehicle with a control unit (see [0028], "ECU"), which are used to carry out a method according to one of the previous claims is formed (see above, point 1), the Motor vehicle also optionally has:
a. a navigation system with the map information (see [0028] and
[0042]); and or
b. a satellite-based Positioning system (16) to Determining a position of the motor vehicle (see [0042]); and or
c. a lane marker detection system, preferably camera-based
for the detection of lane markings and / or unmarked ones
Road boundaries on a roadway (see [0050]); and or
d. one, preferably camera-based, radar-based, LI DAR-based
and / or satellite positioning based, object tracking
tracking system for tracking one or more
vehicles in front (see [0039], "The communication unit receives Upper the Vehicle-to-vehicle communication the Position information about a vehicle in front "; it is on it pointed out that the determination of the position implicitly van one of the listed technical possibilities is trimmed); and or e. a Communication interface to Vehicle-to-vehicle
Communication with the lead vehicle (see [0039]).




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J MALKOWSKI whose telephone number is (313)446-4854.  The examiner can normally be reached on 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 313-446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KENNETH J MALKOWSKI/Primary Examiner, Art Unit 3667                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 “Lane course” does not have a limiting definition in the specification but examples include “a reference or target trajectory” (¶ 6); something “that is able to be used for following vehicle as a reference for transverse movement” (¶ 9); a “hypothesis, preferably in the form of a mathematical polynomial and/or of a clothoid model”; a “target trajectory” (¶ 11); “specifying a steering angle for the following vehicle” (¶67)